Citation Nr: 0936928	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-16 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from July 
1995 to April 1999 and from June 2004 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
that granted the Veteran's claim for service connection for 
GERD and assigned an initial noncompensable (0 percent) 
rating, retroactively effective from June 16, 2005.  The 
Veteran appealed for a higher initial rating.  By a May 2007 
rating decision, the RO increased the disability rating for 
GERD from 0 to 10 percent, effective June 16, 2005.

In June 2007, the Veteran notified VA that he had moved to 
Florida.  Jurisdiction over his claim was subsequently 
transferred to the RO in St. Petersburg, Florida, and that 
office forwarded the appeal to the Board.

The Veteran submitted a written request in June 2009 to 
withdraw his claim for service connection for a neck 
condition.  As his written statement indicating his intention 
to withdraw his appeal as to the issue of entitlement to 
service connection for a neck condition satisfies the 
criteria for withdrawal of an appeal, the appeal concerning 
that issue is considered withdrawn, and the Board has no 
jurisdiction to review the issue.  See 38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's GERD has 
been manifested by occasional abdominal distress and 
dysphagia, and frequent heartburn and regurgitation.  It has 
not been manifested by material weight loss, nausea, or 
vomiting, or any other symptoms productive of considerable 
impairment of health.



CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R §§ 4.1-4.14, 4.114, Diagnostic Code (DC) 7346 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the Federal Circuit's framework (see Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)), that all VA 
notice errors are presumptively prejudicial in part because 
it was "complex, rigid, and mandatory."  Id. at 1704.  The 
Supreme Court rejected the Federal Circuit's analysis because 
it imposed an unreasonable evidentiary burden on VA to rebut 
the presumption and because it required VA to demonstrate why 
the error was harmless, rather than requiring the appellant 
to show that the error was harmful.  Id. at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id. at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further stated in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that "[a]ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  
Indeed, the Veterans Court held that for an increased-
compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
July 2005 and August 2007.  These letters informed him of the 
evidence required to substantiate his claim, and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the August 2007 letter complied 
with Dingess by discussing the downstream disability rating 
and effective date elements of the claim.  And of equal or 
even greater significance, after providing that additional 
Dingess notice, the RO went back and readjudicated the 
Veteran's claim in the May 2009 SSOC - including considering 
the additional evidence received in response to that 
additional notice.  See again, Mayfield IV and Prickett, 
supra.  So the timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), VA treatment records, and arranged for VA 
compensation examinations to assess the severity of his GERD 
in September 2005 and December 2008.  The record is 
inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2008).  Here, the latest VA compensation examination of the 
Veteran's GERD was in December 2008, so relatively recently.  
Consequently, another examination to evaluate the severity of 
the Veteran's GERD is not warranted because there is 
sufficient evidence, already of record, to fairly decide this 
claim insofar as assessing the severity of the condition.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.  
38 U.S.C.A. § 5103A.

II.  Entitlement to an Initial Rating Higher than 10 percent 
for GERD

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14; 38 C.F.R. § 4.113 (2008).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114.

In this case, the Veteran has been diagnosed with 
gastroesophageal reflux disease (GERD).  This disorder is 
rated under the criteria for evaluating digestive disorders 
in VA's Schedule for Rating Disabilities, specifically, DCs 
7303-7813.  As noted above, the Veteran was awarded 
noncompensable service connection for GERD in June 2006.  His 
disability rating was increased from 0 to 10 percent by a May 
2007 rating decision, in which the RO evaluated his disorder 
under DC 7346, which pertains to hiatal hernias.  The Board 
can find no other more appropriate code to use in rating this 
disability.  As he has not been diagnosed with any other 
gastrointestinal disorder, no other diagnostic codes are 
applicable in this instance.  38 C.F.R. § 4.114, DCs 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348.

Under DC 7346, a 10 percent rating is assignable for a hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is 
assignable for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Lastly, a 60 percent 
rating is assignable for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  38 C.F.R. § 4.114, DC 7346.

After carefully reviewing the record, the Board finds no 
basis to assign a disability rating higher than 10 percent 
for the Veteran's GERD.  There is simply no evidence of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, thereby precluding the assignment of a higher 30 
percent rating.

VA clinical records dated from June 2005 to September 2005 
show that the Veteran complained of frequent heart burn since 
he had been stationed in Iraq.  He was prescribed omeprazole 
for relief of symptoms.

On VA examination in September 2005, the Veteran complained 
of daily heartburn since 1996, for which he occasionally took 
over-the-counter medication.  He stated that his symptoms 
were aggravated by tobacco, alcohol, and spicy foods, so he 
had cut down on these things.  His heartburn was reportedly 
worse at night.  Physical examination revealed no tenderness 
in the epigastrium.  The examiner diagnosed the Veteran with 
GERD.

At the time of the September 2005 VA examination, the Veteran 
also reported that he had shoulder pain from an in-service 
shoulder injury from a roadside bomb accident.  This 
statement is consistent with a July 2005 VA treatment record, 
which notes his reported history that he had back, shoulder, 
and neck pain after an IED explosion in Iraq.

Treatment records dated from September 2005 to June 2008 show 
continued periodic reports of heartburn, for which the 
Veteran continued to take omeprazole.
In a June 2008 statement submitted in support of his claim, 
the Veteran stated his GERD was increasing in severity.  He 
contended that he has had to change his diet completely, take 
medication to relieve his heartburn and limit exercise due to 
consistent pain.  He attributed the pain in his shoulders, 
neck and back now to his gastrointestinal disorder.  
Treatment records dated from June 2008 to December 2008 show 
continued periodic reports of worsening heartburn, for which 
the Veteran continued to take omeprazole, with partial 
relief.

On VA examination in December 2008, the Veteran reported 
symptoms of weekly nausea, and once daily dysphagia 
(difficulty swallowing), although he ate a normal diet.  He 
additionally reported experiencing daily pyrosis/heartburn, 
and stated that he experienced regurgitation of undigested 
food several times a day.  Spicy foods and alcohol reportedly 
aggravated his symptoms.  However, he admitted no history of 
esophageal distress and no history of vomiting associated 
with esophageal disease.  On physical examination, the 
examiner found the Veteran in overall good health, with 
weight gain, no anemia, and no distress.  His abdominal 
examination was normal, with no pain, masses, etc. and normal 
bowel sounds.  The examiner did not comment upon substernal 
or arm or shoulder pain.

In sum, the Veteran reports symptoms of dysphagia, pyrosis, 
and regurgitation, accompanied by complaints of shoulder pain 
and possible substernal pain.  Significantly, however, there 
is no objective medical evidence that attributes any 
shoulder, arm or substernal pain to his GERD disability in 
particular.  Indeed, even the Veteran's own statements are 
inconsistent as to whether his asserted shoulder pain is due 
to GERD or a roadside bomb accident that injured his 
shoulder.  

Further, the Veteran does not objectively show symptoms 
productive of considerable impairment of health required for 
a higher 30 percent rating, let alone severe impairment 
required for a higher 60 percent rating.  In that regard, the 
December 2008 VA examiner found the Veteran is fully employed 
with no significant effects on his occupational and other 
daily activities from his GERD.  The December 2008 VA 
examination report notes that the Veteran has been employed 
full-time as a Sheriff for one to two years, with no time 
lost from work due to his GERD.  The examiner affirmed the 
Veteran has GERD, but found the GERD disability has neither 
significant effects on his occupational activities nor his 
other usual daily activities.  The Veteran also denies 
vomiting, and shows no material weight loss or anemia, or 
other symptoms productive of severe impairment of health.  

The Board has considered the Veteran's lay statements in 
support of his claim.  While he is competent to describe his 
symptoms of pain and heartburn, as this is capable of lay 
observation and experience, where, as here, there is such a 
marked contrast between his reported symptomatology and the 
objective clinical findings, the Board must determine which 
is more probative.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 
2006); Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 
2007); Rucker v. Brown, 10 Vet. App. 67 (1997); and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).

The Board finds that the objective evidence is more probative 
than his descriptions of the severity of his symptoms.  The 
Board bases this determination partly on the basis of the 
inconsistency of the Veteran's report of the etiology of his 
right shoulder pain.  The fact that he initially, and on more 
than one occasion, attributed his right shoulder pain to an 
orthopedic injury, calls into question the credibility of his 
later statements attributing that pain to his 
gastrointestinal disorder.  The questionable credibility of 
that statement lessens the probative value of that testimony.  
Even assuming, however, that the Veteran did have right arm 
pain attributable to his gastrointestinal disability, because 
he does not have any signs of severe impairment of health 
attributable to his GERD, the Board concludes that he does 
not meet the criteria for a rating higher than 10 percent.

Because the Veteran's GERD has never been more than 10-
percent disabling at any time since the effective date of 
service connection, June 16, 2005, the Board may not 
"stage" this rating.  Fenderson, 12 Vet. App at 125-26.  As 
the preponderance of the evidence is against the Veteran's 
claim for a higher initial rating for his GERD, the "benefit-
of-the-doubt" rule is not applicable, and the Board must deny 
his claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 10 percent schedular rating.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, there is 
no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for this disability by the 
regular rating schedule.  His evaluation and treatment has 
been primarily-if not exclusively, on an outpatient basis, 
not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).

ORDER

The claim for an initial rating higher than 10 percent for 
GERD is denied.




____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


